Case 1:19-cv-04980-NLH-KMW Document 6 Filed 03/11/19 Page 1 of 1 PagelD: 29

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

MICHAEL CLAUSER
Civil Action No.: 19-cv-04980 NLH

Plaintiff,

Vv.

PARETO SOLUTIONS GROUP, INC.

Defendant.

 

ORDER APPROVING SETTLEMENT AND
DISMISSING LAWSUIT WITH PREJUDICE

This matter is before the Court upon the Consent Motion to Approve the
Parties’ Settlement Agreement. The Court has reviewed the Motion and is fully
advised on the matter; it is hereby ORDERED AND ADJUDGED:

1. The Consent Motion to Approve the Parties’ Settlement Agreement is
GRANTED.

2. The Court finds that the agreed-upon terms and conditions of settlement of
this litigation, in which certain claims arise under the Fair Labor Standards
Act, are fair and reasonable under the circumstances, and the Settlement
Agreement is hereby APPROVED.

3. This action is hereby DISMISSED WITH PREJUDICE, with costs and
fees to be paid pursuant to the terms of the Settlement Agreement.

SO ORDERED this %_ day of March, 2019.

Judge Noel L. Hillman

United States District Court,
At Camden, New Jersey District of New Jersey

 
